UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Rule 13d-101) Information to be included in statements filed pursuant to Rule 13d-1(a) and amendments thereto filed pursuant to Rule 13d-2(a). (Amendment No.1)* DISH NETWORK CORPORATION (Name of Issuer) CLASS A COMMON STOCK, $0.01 PAR VALUE PER SHARE (Title of Class of Securities) (CUSIP Number) R. Stanton Dodge Executive Vice President, General Counsel and Secretary DISH Network Corporation 9601 S. Meridian Blvd.
